DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the arguments regarding Lee
Applicant’s arguments with respect to claim(s) 1,6, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is because the interpretation has been changed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The door lock system of claim 1, has improved safety over Lee) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to the arguments regarding Lee in view of Grittner
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. The applicant argues that Lee does not fall into the same environmental conditions as Gritter. The examiner respectfully disagrees, Lee states his handle systems is conceivable for any type of door, double or single, this could include doors in unusable environmental conditions that would benefit by the device taught by Grittner. Additionally, a door that is harder to accidentally lock or unlock would be beneficial in a variety of scenarios besides in an unstable environment such as in boats and RV’s.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the device of Grittner could be applied to lee to prevent accidental locking and/or unlocking.

Claim Objections
The amendments overcome the past claim objections of claims 6, 8, and 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Lee US 2469601 A (hereinafter Lee).
In regards to claim 1, Lee teaches a door locking system for opening and closing a door lock (16) in a door (D), wherein the door locking system comprises a first door handle unit (9 and 5) with a first door handle (9) and a second door handle unit (21 and 22) with a second door handle (21), wherein the first door handle and the second door handle are pivotable about a common pivot axis (axis of 6), wherein the door locking system comprises a coupling device (28) with an axially aligned polygonal pin (18 and 7, polygonal at least in respect to its insides) which has a first pin piece (7) and a second pin piece (18), wherein the first pin piece is connected to the first door handle in a pivotably fixed manner (as seen in fig 1) and the second pin piece is connected to the second door handle in a pivotably fixed manner (at least as seen in fig 1),  wherein the pin pieces of the polygonal pin are separated from one another (see fig 1) and only the first pin piece of the polygonal pin can be coupled to the door lock (through the first handle seen fig 1), wherein the coupling device comprises an axially aligned coupling pin (27 and 29) which is arranged in the polygonal pin (See fig 1) and can be shifted axially into a coupling position and into a decoupling position (see fig 1),  wherein the pin pieces of the polygonal pin are connected to one another in a pivotably fixed manner in the coupling position of the coupling pin (as seen in fig 1) and can be pivoted relative to one another in the decoupling position of the coupling in pin (Col 2 lines 45-54), wherein the coupling pin has a rotationally asymmetrical coupling area (as it is polygonal), wherein for the coupling area, a first mating contour is formed in the first pin piece and a second mating contour is formed in the second pin piece (respective slots seen in fig 1), so that when the coupling area engages with the respective mating contour, the coupling pin and the respective pin piece can be connected to one another in a pivotably fixed manner (see fig 1), and wherein the coupling pin has a pivot area (27) axially adjacent to the coupling area and the coupling pin and the first pin piece can be pivotably connected to one another via the pivot area (via sliding (see fig 1), wherein in the coupling position, the coupling pin is axially displaced towards the first door handle (see fig 1), so that the coupling area is received in the first mating contour and in the second mating contour (see fig 1), - wherein in the decoupling position, the coupling pin is axially displaced toward the second door handle (when withdrawn from fig 1), so that the coupling area is in positive engagement only with the second mating contour (see fig 1, if it was coupled with the first, the handles would be connected) and the pivot area is arranged in the mating contour (See fig 1).  
In regards to claim 7, Lee teaches the door locking system according to claim 1, wherein the decoupling position of the coupling pin, the coupling area is arranged outside the first mating contour  (when 28 is retracted from position in fig 1) of the first pin piece and as a result, the pin pieces can be pivoted relative to one another (see fig 1), and the coupling position of the coupling pin, the coupling area is arranged in certain sections in the first mating contour of the first pin   piece and in certain sections in the second mating contour of the second pin piece and as a result, the pin pieces, are connected to one another in a pivotably fixed manner (see fig 1 and Col 2 lines 45-54).  
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Russell US 5816086 A (hereinafter Russell).
In regards to claim 1, Russell teaches a door locking system for opening and closing a door lock (12) in a door (10, See fig 2), wherein the door locking system comprises a first door handle unit (24) with a first door handle (26) and a second door handle unit (14) with a second door handle (18), wherein the first door handle and the second door handle are pivotable about a common pivot axis (See fig 2), wherein the door locking system comprises a coupling device (See fig 4 and 16) with an axially aligned polygonal pin (122 and 114) which has a first pin piece (122) and a second pin piece (114), wherein the first pin piece is connected to the first door handle in a pivotably fixed manner (col 4 lines 25-38) and the second pin piece  is connected to the second door handle in a pivotably fixed manner (Col 5 lines 32-41), wherein that the pin pieces of the polygonal pin are separated from one another and only the first pin piece of the polygonal pin can be coupled to the door lock (See figs 1 and 2), that the coupling device comprises an axially aligned coupling pin (100 and 64) which is arranged in the polygonal pin  (See figs 4 and 16) and can be shifted axially into a coupling position and into a decoupling position (See figs 1 and 2), and that the pin pieces of the polygonal pin are connected to one another in a pivotably fixed manner in the coupling position of the coupling pin and can be pivoted relative to one another in the decoupling position of the coupling pin (see figs 1 and 2) wherein the coupling pin has a rotationally asymmetrical coupling area (surface area of 120), wherein for the coupling area, a first mating contour (128 and 126) is formed in the first pin piece and a second mating contour (130) is formed in the second pin piece, so that when the coupling area engages with the respective mating contour, the coupling pin and the respective pin piece can be connected to one another in a pivotably fixed manner, and  - wherein the coupling pin has a pivot area axially adjacent to the coupling area (see fig 1) and the coupling pin and the first pin piece can be pivotably connected to one another via the pivot area (see figs 1 and 4), - wherein in the coupling position, the coupling pin is axially displaced towards the first door handle (note 64 in fig 1), so that the coupling area is received in the first mating contour and in the second mating contour (see fig 1), wherein in the decoupling position (note 64 in fig 2), the coupling pin is axially displaced toward the second door handle, so that the coupling area is in positive engagement only with the second mating contour and the pivot area is arranged in the mating contour (see fig 2).
In regards to claim 2, Russell teaches the door locking system according to claim 1, wherein that the coupling pin projects axially outwardly from the first door handle and can be shifted manually from the coupling position into the decoupling position from the outside (Col 5 lines 42-59 and see figs 1 and 4).  
In regards to claim 3, Russell teaches the door locking system according to claim 1, wherein that the coupling device comprises a resetting unit (60, 62, 66, 68, 70, and 80) which, when pivoting the first door handle, shifts the coupling pin from the decoupling position into the coupling position (Col 5 line 60 - Col 6 line 9). 
In regards to claim 4, Russell teaches the door locking system according to claim 3, wherein that the resetting unit comprises a formation (70) and a ramp (ramp leading to 87 in fig 12), wherein the formation is arranged on the coupling pin and projects radially therefrom (See fig 7), and the ramp is formed transversely with respect to the pivot axis (See fig 9 and fig 10) and on the first pin piece of the polygonal pin (see fig 2)and faces the first door handle (See figs 9-11, see how in fig 9 the ramped face is outward), and that in the decoupling position of the coupling pin, the formation rests against the ramp and slides axially along the ramp (see fig 2, not how 70 is resting on 80 and then see fig 1 for axial movement) when the first door handle is pivoted, thereby shifting the coupling pin from the decoupling position into the coupling position (Col 5 line 60 – Col 6 line 9).  
In regards to claim 5, Russell teaches the door locking system according to claim 4, wherein that the resetting unit comprises a coil spring (60) which is arranged around the coupling pin (see fig 7)and is axially supported on one side on the ramp (as the ramp supports it in its compressed position) and is supported on the other side on a radially circumferentially extending stop edge (74) of the coupling pin (See fig 7), and that the coil spring  is axially clamped in the decoupling position of the coupling pin and supports the axial displacement of the coupling pin from the decoupling position into the coupling position when the first door handle is pivoted (Col 5 line 60 – Col 6 line 9).  
In regards to claim 10, Russell teaches the door locking system according to claim 1, wherein that the door locking system comprises the door lock which is coupled to the first pin piece of the polygonal pin, and that the door lock  can be opened in the decoupling position of the coupling pin exclusively by pivoting the first door handle and can be opened in the coupling position of the coupling pin by pivoting the first door handle or by pivoting the second door handle (abstract and see figs 1-2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Grittner DE 202013004101 U1 (hereinafter Grittner).
In regards to claim 8, Lee teaches the door locking system according to claim 1.
Lee however does not teach wherein that the coupling device has a latching unit which axially fixes the coupling pin in the coupling position and in the decoupling position.
Grittner teaches a pin (4) with engaged (fig 3) and disengaged (fig 2) positions with a latch (3) that prevents accidental opening (4th paragraph under the description title). Grittner further teaches wherein that the coupling device has a latching unit (3) which axially fixes the coupling pin (4) in the coupling position and in the decoupling position.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have provided a latching system and method such as in Grittner to Lee in order to prevent accidental openings (4th paragraph of description).
In regards to claim 9, Lee in view of Grittner teaches the door locking system according to claim 8, wherein that the latching unit comprises a radially resilient ball (Grittner: ball of 3, see fig 2) and two openings (Grittner: slots on 4, see fig 1) which are axially adjacent to one another and radially aligned (Grittner: See fig 1), wherein the ball is latched into one opening  in the coupling position and into the other opening  in the decoupling position (Grittner: See figs 2-3), and that the openings are formed in the coupling pin (Grittner: See fig 2) and the ball  is fixed to the second pin piece (Grittner: as the second pin piece is what the coupling pin slides through in Lee) of the polygonal pin (Grittner: See figs 2-3) or to the second door handle in a radially resilient manner and penetrates the second pin piece of the polygonal pin.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675